
	

114 HR 1136 IH: Accountability in Unemployment Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Pearce (for himself, Mr. Harris, Mr. Rokita, Mr. Babin, Mr. Gosar, Mr. Roe of Tennessee, Mr. LaMalfa, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title III of the Social Security Act to require States to implement a drug testing program
			 for applicants for and recipients of unemployment compensation.
	
	
 1.Short titleThis Act may be cited as the Accountability in Unemployment Act of 2015. 2.Drug testing program for applicants for and recipients of unemployment compensation (a)In generalSection 303(l) of the Social Security Act (42 U.S.C. 503)(l)) is amended to read as follows:
				
					(l)
 (1)For purposes of subsection (a), the law of a State shall provide that no regular compensation may be paid to an individual unless—
 (A)the individual is tested for the use of the drugs listed in paragraph (3)(A)— (i)if the individual has applied for such compensation and the application has not been approved, before the receipt of such compensation; and
 (ii)in any other case, before the end of the 3-month period that begins on the date of the enactment of this subsection; and
 (B)the individual tests negative for the use of such drugs or, in the case of an individual who tests positive for the use of such drugs, the individual meets the requirements of paragraph (2).
							(2)
 (A)Except as provided in subparagraph (B), if an individual tests positive pursuant to paragraph (1) for the use of any drug listed in paragraph (3)(A), no regular compensation may be paid to the individual unless—
 (i)a 30-day period has elapsed since the results of the test were determined; and (ii)the individual tests negative for the use of each drug listed in paragraph (3)(A) at the end of such period.
 (B)If an individual tests positive pursuant to paragraph (1) for the use of any drug listed in paragraph (3)(A) three or more times (whether for the same or a different drug), no regular compensation may be paid to the individual unless—
 (i)a 5-year period has elapsed since the results of the last test were determined; and (ii)the individual tests negative for the use of each drug listed in paragraph (3)(A) at the end of such period.
								(3)
 (A)In conducting drug testing pursuant to paragraph (1), the State shall test for each of the following:
 (i)Marijuana. (ii)Cocaine.
 (iii)Opiates. (iv)Amphetamines.
 (v)Methamphetamine. (vi)Phencyclidine.
 (vii)Heroin. (viii)Lysergic acid diethyliamide.
 (ix)3,4-methylenedioxy amphetamine. (B)A positive test for a drug listed in subparagraph (A) shall be treated as a negative test for purposes of this subsection if such drug was used pursuant to a valid prescription or as otherwise authorized by State or Federal law.
 (4)The State shall require each individual who is tested pursuant to paragraph (1) to pay the portion of the cost of the drug testing that pertains to such individual. If such individual tests negative for the use of each drug listed in paragraph (3)(A) and the State provides regular compensation to the individual, the State shall increase the first payment of such compensation in an amount equal to the amount paid by the individual under this paragraph for the drug testing.
 (5)In this subsection, the term regular compensation has the meaning given such term in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)..
 (b)Effective dateThe amendment made by this section shall take effect 1 year after the date of the enactment of this Act.
			
